Citation Nr: 1129844	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-39 609	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lower back disability.

2.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for postoperative diskectomy and laminectomy, L5-S1 foraminotomy as new and material evidence had not been received.

In June 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In October 2009, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In November 2009, the Board remanded this matter for further development.

In a June 2011 letter, the Veteran raised the issue of entitlement to an increased rating for a left forehead scar, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1979 rating decision, the RO denied the Veteran's claim for service connection for a lower back disability as there was no evidence that a current lower back disability was related to a disease or injury in service.

2.  The last final denial of the Veteran's claim for service connection for a lower back disability was a February 2004 rating decision in which the RO determined that new and material evidence had not been received to reopen the Veteran's claim.

3.  Evidence received since the February 2004 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denials.


CONCLUSIONS OF LAW

1.  The RO's October 1979 and February 2004 rating decisions that denied the claim for service connection for a lower back disability are final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received since the February 2004 decision is new and material and sufficient to reopen the claim for service connection for a lower back disability.  38 U.S.C.A. §§ 5107(b); 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In light of the Board's favorable decision in reopening the claim for service connection for a lower back disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for a lower back disability in October 1979, on the basis that there was no evidence that a current lower back disability was related to a disease or injury in service.  The Veteran was notified of the RO's decision, he did not appeal, and the October 1979 decision, therefore, became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.    

The Veteran attempted to reopen his claim for service connection for a lower back disability on numerous occasions and the Board denied his petition in February 1988 and May 2001 decisions.  The Board's decisions were final when issued.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100(a) (2010).  

The Veteran again attempted to reopen his claim for service connection for a lower back disability in August 2003.  The RO denied his petition to reopen in a February 2004 rating decision as new and material evidence had not been submitted.  The Veteran did not appeal and the February 2004 decision became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Therefore, the Board will review the evidence submitted since the February 2004 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the February 2004 denial includes a June 2007 letter from a VA physician at the VA Medical Center in Salem, Virginia (VAMC Salem).  This additional evidence includes an opinion that it was plausible that a current lower back disability could have been caused by the type of in-service injury that has been reported by the Veteran.  

This evidence pertains to an element of the claim that was previously found to be lacking, namely a link between the current disability and an in-service injury.  The evidence also raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As discussed below, the physician's statement triggers VA's duty to provide an examination.  The evidence is; therefore, new and material, and the claim is reopened.


ORDER

As new and material evidence has been received, the claim for service connection for a lower back disability is reopened, and the appeal is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

During the June 2008 hearing, the Veteran reported that he experienced lower back pain which radiated to the lower extremities.  He has reported on numerous occasions that he injured his lower back in service when a truck that he was riding in overturned.  

In the June 2007 letter, the VA physician at VAMC Salem stated that the Veteran was reportedly thrown from a truck in service when it overturned.  He opined that it was plausible that he might have suffered a lower back injury as a result of the accident.  Thus, there is competent evidence of a current lower back disability and an in-service lower back injury and a medical opinion that a lower disability may be related to the in-service back injury.  The physician's opinion is equivocal, however.  

VA's duty to obtain an examination as to the nature and etiology of any current lower back disability is, therefore, triggered. Such an examination is needed to determine whether the Veteran has a current lower back disability and to obtain a medical opinion as to etiology of any such disability.      

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In a June 2011 letter, the Veteran alluded to the fact that there may be additional treatment records for a lower back disability from VAMC Salem.  The most recent treatment records from this facility in his claims file are dated in March 2009.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c).

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a lower back disability from VAMC Salem from March 2009 to the present.

The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

2.  After any additional VA treatment record have been obtained and associated with the Veteran's claims file, schedule him for a VA examination to determine the nature and etiology of any current lower back disability. All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current lower back disability had its onset in service or in the year immediately following service, is related to the Veteran's reported in-service lower back injury, or is otherwise the result of a disease or injury in service.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for lower back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report an in-service lower back injury, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


